Citation Nr: 1210048	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  97-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic headaches to include migraines, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury. 

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.

4.  Entitlement to a higher initial disability rating for an adjustment disorder with mixed anxiety and depressed mood, currently evaluated as 50 percent disabling.

5.  Entitlement to an effective date earlier than January 28, 2009, for the award of service connection and compensation for an adjustment disorder with mixed anxiety and depressed mood.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1996.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 1997 decision of the RO that, in pertinent part, granted service connection for post-traumatic headaches evaluated as 10 percent disabling effective August 28, 1996; and denied service connection for a right ankle disability and for a left ankle sprain.  The Veteran timely appealed the denials of service connection and appealed for a higher initial rating.

In May 1999, the Veteran withdrew his prior request for a Board hearing, in writing.

In a September 2000 decision, the Board denied service connection for disabilities of each ankle; and remanded the issue of a higher initial rating for post-traumatic headaches for additional development.

In October 2002, the Board undertook additional development of the claim for a higher initial rating for post-traumatic headaches, pursuant to the provisions of 38 C.F.R. § 19.9 (2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 were invalidated.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in August 2003, the Board remanded the matter to the RO or VA's Appeals Management Center (AMC) for initial consideration of the recently developed evidence and further action.   

In a June 2006 decision, the Board, in pertinent part, denied an initial disability rating in excess of 10 percent for service-connected post-traumatic headaches.

The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Joint Motion for Partial Remand, the parties moved to vacate the part of the Board decision that denied a rating in excess of 10 percent for post-traumatic headaches, and remand the matter to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.  In February 2008, the Board remanded the matter to the RO or AMC, consistent with the Court's order.

These matters also come to the Board on appeal from an August 2008 decision of the RO that, in pertinent part, denied an increased disability rating for residuals of a right knee injury with mild osteoarthritis; and declined to reopen claims for service connection for disabilities of each ankle and for residuals of a back injury, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In addition, these matters come to the Board on appeal from a March 2010 decision of the RO that, in pertinent part, granted service connection for an adjustment disorder with mixed anxiety and depressed mood evaluated as 50 percent disabling effective January 28, 2009; and denied an increased disability rating for hypertension.  The Veteran timely appealed for higher disability ratings and for an earlier effective date.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of the reopened claims for service connection for disabilities of each ankle, and for a low back disability; and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDINGS OF FACT

1.  For the period from August 29, 1996, to May 2, 2004, the Veteran's post-traumatic headaches have been manifested by characteristic prostrating attacks averaging once a month or more over the last several months; very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, have not been demonstrated.  

2.  For the period from May 3, 2004, the Veteran's post-traumatic headaches are manifested by very frequent, completely prostrating and prolonged attacks over the last several months, and productive of severe economic inadaptability.  

3.  The Veteran's right knee disability has been manifested by X-ray evidence of osteoarthritis, limited flexion, and significant functional impairment due to painful motion; neither instability nor limited extension, nor dislocated cartilage with frequent episodes of locking are demonstrated.

4.  The Veteran's hypertension has been manifested by diastolic blood pressure of predominantly less than 110, and by systolic pressure predominantly less than 200.

5.  The Veteran's adjustment disorder with mixed anxiety and depressed mood has been manifested by moderate difficulty in occupational and school functioning, anxiety, disturbances of mood and motivation, and difficulties in maintaining social and occupational relationships; moderately severe impairment in social and occupational functioning, irritability, near-continuous panic or depression, obsessive rituals, and suicidal ideation have not been demonstrated.

6.  On July 31, 2008, VA received the Veteran's informal claim for service connection for depression, and a preponderance of the evidence reflects that he had an acquired psychiatric disability at that time; a formal claim for service connection for an acquired psychiatric disability was received on January 28, 2009.

7.  There was no pending claim prior to July 31, 2008, pursuant to which service connection for an adjustment disorder with mixed anxiety and depressed mood could have been awarded.

8.  In September 2000, the Board denied service connection for disabilities of each ankle; the Veteran did not file an appeal. 

9.  Additional evidence not previously considered by the Board at the time of the September 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for disabilities of each ankle, and raises a reasonable possibility of substantiating the claims.  

10.  In January 1997, the RO denied the Veteran's claim for service connection for residuals of a back injury.  Although a notice of disagreement was filed and a statement of the case was issued, the Veteran did not submit a timely substantive appeal. 

11.  Evidence associated with the claims file since the January 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  For the period from August 29, 1996, to May 2, 2004, the criteria for an initial 30 percent disability rating for post-traumatic headaches have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045-8100 (2008).

2.  For the period from May 3, 2004, the criteria for a 50 percent disability rating for post-traumatic headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8045-8100 (2008).

3.  The criteria for an increase disability rating for the Veteran's right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 (2011).

4.  The criteria for an increased disability rating for hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2011).

5.  The criteria for a higher initial disability rating for an adjustment disorder with mixed anxiety and depressed mood are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2011).

6.  The criteria for an effective date of July 31, 2008, for the grant of service connection and compensation for an adjustment disorder with mixed anxiety and depressed mood are met.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

7.  The evidence received since the September 2000 Board decision is new and material; and the claims for service connection for disabilities of each ankle are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

8.  The evidence received since the RO's January 1997 denial is new and material; and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through December 2007 and July 2009 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In view of the Board's favorable decision in this appeal for reopening the claims for service connection for disabilities of each ankle, and for a low back disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present  symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of migraine headaches, knee pain, elevated blood pressure, anxiety, and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Post-Traumatic Headaches

Service connection has been established for post-traumatic headaches.  The RO has evaluated the Veteran's disability as 10 percent disabling under former Diagnostic Code 8045, which contemplates brain disease due to trauma.

Rating Criteria

Pursuant to former Diagnostic Code 8045, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304. This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693-54708 (September 23, 2008)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2011); 38 C.F.R. § 3.114.  

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Factual Background

Historically, the Veteran sustained injuries when he was struck in the face with a bat during a robbery in January 1991.  Records include a right orbital blowout fracture, and reflect persistent headaches and visual difficulties following the assault.  On a "Report of Medical History" completed by the Veteran in September 1994 and in June 1996 at the time of separation, the Veteran reported frequent or severe headaches.  The examiner noted history of migraine headaches, not considered disabling.

During an October 1996 VA contract examination, the Veteran reported that his headaches began after being hit on the head with a bat.  He described the headaches as occurring approximately four times weekly, and lasting about 45 minutes.  He described a squeezing sensation in the frontal central region of his head.  The Veteran indicated that he had to lie down during these headaches, and that he was unable to continue doing what he was doing.  The Veteran described the pain as maximal at onset, and persisting at the same intensity throughout the headache.  Occasionally, he had associated nausea and photophobia.  One headache awoke the Veteran from sleep, and was associated with spinning sensation and double vision.  

MRI scans of the Veteran's brain in May 2004 revealed no significant brain abnormality.

The Veteran underwent a VA contract examination in May 2004.  He complained of migraine headaches associated with light sensitivity, nausea, vomiting, dizziness, stiff neck, and a feeling of heaviness in the head.  He reportedly needed to lie down in a dark room when he had headaches, and that the headaches varied in intensity.  The Veteran reported having headaches at least 25 days out of the month, and lasting as long as three months or as little as one and a half weeks.  Sometimes the Veteran was able to function, and sometimes not; he went to the Emergency Room when headaches became very bad.  The Veteran was last seen by a neurologist eight years ago, and he took no preventative medication.  The Veteran reportedly missed two weeks out of the month from work due to headaches, and had difficulty maintaining a job because of missed days of work.

In June 2005, the Veteran's employer confirmed that the Veteran missed 10-to-12 days per month because of complaints of migraine headaches and excruciating pain in his knees and ankles.  The employer allowed the Veteran to work from his home when attendance in the office became a major problem.  The employer also noted that the Veteran's attendance was becoming a major problem because the mortgage-lending field required a person to spend a big part of the day in the office.

In September 2005, the Veteran's spouse indicated that the Veteran had a lot of jobs that he was unable to keep due to missing numerous days of work because of severe headaches, knee pain, and ankles giving out on him.

Records, dated in October 2007, show that the Veteran reported his migraine headaches becoming worse over the last year.

In February 2008, a co-worker indicated that he had worked with the Veteran from March 2006 to April 2007, and that the Veteran complained of severe migraine headaches that forced him to leave work.  The coo-worker reported that he had to cover for the Veteran's duties at least two or three days weekly.

In February 2008, the Veteran's employer recalled observing the Veteran in his office with the lights out and his coat over his head several times because his migraines were too painful to bear.  The employer indicated that, in March 2006, the Veteran's employment was terminated because the Veteran was unable to perform his employment obligations.

Records show that the Veteran reportedly began working full-time in September 2008.  He reportedly was a contract worker, and reviewed loans online.  Private treatment records also show that he applied for Social Security disability benefits at that time, based primarily on migraine headaches and chronic low back pain.

In March 2009, the Veteran's spouse indicated that the Veteran continued to suffer from severe migraine headaches at least once or twice a week, and was unable to work.

During a December 2009 VA examination, the Veteran reported having headaches ever since he was hit on the head and face.  He described two kinds of headaches:  One was a constant headaches over the top of his head and in the frontal area, with an intensity of 7 or 8 out of 10; the second was a very severe migraine-type headache occurring two or three times a week, basically over the left orbital and left frontal area, and feeling like his head was going to explode.  The Veteran reported blurred vision, sensitivity to light, and needing to go to a dark room; the headaches lasted from 8 hours to 24 hours.  He took medication for headaches about three times a week.  During the headaches, the Veteran also became dizzy and occasionally threw up.  

Following examination, the December 2009 examiner opined that the chronic daily headaches were related to tension or depression; and that the second kind of headaches sounded more like a migrainous kind of headaches.  The examiner opined that the Veteran's headaches are at least as likely as not caused by or a result of head trauma.
   
In November 2011, the Veteran submitted a log of migraine headaches from July 2010 to June 2011.  The log reflects the date, duration, and pain intensity on a scale from 1 to 10, of each migraine.  His medications were increased in June 2011, in an attempt to reduce the frequency of headaches.  

Analysis

In this case, the Veteran is currently in receipt of the maximum evaluation available under former Diagnostic Code 8045-9304 for purely subjective complaints, in the absence of a diagnosis of multi-infarct dementia.  In considering whether other provisions of the regulations governing VA benefits are potentially applicable, the evidence reflects a history of migraines in service and treatment for migraines post-service; and a December 2009 opinion that attributes the Veteran's migraines to the in-service head trauma.  Under these circumstances, the Board must consider whether the Veteran's service-connected post-traumatic headaches warrant a higher initial evaluation under an analogous rating pertaining to migraines.  38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  Generally, a hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Pursuant to Diagnostic Code 8100, headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  Headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months are rated 30 percent disabling.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a (2011).

As noted above, the revised provisions of Diagnostic Code 8045, which allow for evaluations of distinct disabilities separately, are not applicable prior to October 23, 2008.


For the Period from August 29, 1996, to May 2, 2004

The Board notes that, although the Veteran appeared to have had numerous jobs, he did not report missing any time from work during the applicable period due to prostrating headaches.  Here, the Veteran described nausea and photophobia at times, and the evidence suggests that ordinary activity generally was not possible for the usual duration of most of the Veteran's headaches.  There is no evidence during the applicable period that suggests severe economic inadaptability due to completely prostrating migraine headaches.  

The Board finds that the Veteran's symptoms and his lay assertions meet the criteria for an initial 30 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, on the basis of headaches with characteristic prostrating attacks averaging once a month or more over the last several months.  The overall evidence does not suggest more frequent prostrating attacks that are productive of severe economic inadaptability in any year during the applicable period, to warrant a rating in excess of 30 percent.   38 C.F.R. §§ 4.7, 4.21 (2011).  The service-connected post-traumatic headaches do not meet the criteria for an initial 50 percent rating because severe economic inadaptability is not shown due to headaches.

For the Period from May 3, 2004

The Board notes that, as of May 3, 2004, the Veteran reported having headaches of varying intensity as least 25 days each month, and that he missed nearly two weeks out of work each month due to headaches.  The Veteran's spouse noted in September 2005 that the Veteran was unable to keep numerous jobs because he missed too many days from work.  One employer terminated the Veteran's employment in March 2006 because the Veteran was unable to perform his job; the Veteran had been found several times in his office with the lights out, wearing a coat over his head.  Another colleague of the Veteran, from March 2006 to April 2007, reportedly performed the Veteran's work duties at least two or three days a week, when the Veteran was forced to leave work due to severe migraines.  Taken together, this evidence suggests that the Veteran's migraine headaches made it difficult for him to maintain steady employment during the applicable period.

Resolving all doubt in the Veteran's favor, these symptoms approximate the criteria for a 50 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, on the basis of severe economic inadaptability since May 3, 2004.  The disability had worsened and resulted in very frequent, completely prostrating and prolonged attacks.  Accordingly, staged rating, pursuant to Fenderson, supra, is applicable.

The Board notes that a 50 percent disability rating is also applicable under revised Diagnostic Code 8045, as of October 23, 2008, based on diagnosed migraines.  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

Additional residuals of head injury other than post-traumatic headaches and adjustment disorder with mixed anxiety and depressed mood, pursuant to revised Diagnostic Code 8045, are addressed in the remand below.   

Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations now assigned for the Veteran's service-connected post-traumatic headaches are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Residuals of a Right Knee Injury

Service connection has been established for residuals of a right knee injury.  The RO has evaluated the Veteran's right knee disability under Diagnostic Code 5010-5260.  As noted above, a hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Historically, a service medical board found the Veteran to be unfit for duty in May 1996 due, in part, to diagnoses of bilateral iliotibial band tendinitis and patellar tendinitis of the right knee.  Examination at that time revealed full range of motion of the right knee, and tenderness about both lateral femoral condyles and distal iliotibial bands.  There was no patellofemoral crepitus or tenderness noted.
 
Effective December 2004, the RO assigned a 10 percent disability rating for residuals of a right knee injury based on evidence of limitation of motion and pain on motion with minimal degenerative joint disease.

During a June 2005 VA examination, the Veteran reported ongoing pain in his right knee; and pain radiating from the knee up to the thigh and down to the feet.  He reported daily swelling, heat, redness, instability, stiffness, and giving way and lack of endurance.  The Veteran also reported flare-ups precipitated by walking more than 100 yards.  He used a cane about 75 percent of the time for ambulation.

Examination of the right knee in June 2005 revealed no erythema or edema of the knee.  There was some tenderness to palpation of the patella, as well as medial and lateral joint line tenderness.  The Veteran had decreased range of motion of the knee with flexion from 0 to 120 degrees, with pain noted at 120 degrees.  There was no ligamentous laxity; Lachman's and McMurray were negative.  There was no additional decreased range of motion with repetitive testing.  MRI scans revealed minimal degenerative changes, small knee effusion, degeneration of the lateral meniscus and posterior horn of the medial meniscus, and tiny Baker's cyst.

In September 2005, the Veteran's wife reported that the Veteran's knees give out on him and cause extreme pain and swelling, and that he is unable to walk at times.

The Veteran underwent a VA examination in July 2008.  He reported undergoing physical therapy in the past, and having no surgery on his right knee.  The Veteran reported constant, residual pain rated at 10 on a scale from one to ten.  Symptoms associated with his right knee included weakness, instability, and popping sensations.  Medications that he took for unrelated back problems helped his knee as well.  Aggravating factors included prolonged standing or prolonged inactivity, resulting in numbness; alleviating factors included pain medications.  The Veteran reported that his knee gave out easily and locked frequently.  He also noticed muscle spasms of the right thigh, and used a cane to walk.

Examination of the right knee in July 2008 revealed that the Veteran's gait was minimally antalgic.  Range of motion of the right knee was to 120 degrees on flexion, and to 0 degrees on extension and limited by pain and stiffness.  There was no additional limitation in range of motion on repetitive testing due to weakness or fatigue, or lack of endurance or incoordination.  There was some tenderness to palpation over the right patella; and no evidence of edema, effusion, or swelling or redness or heat or erythema or abnormal movement or ankylosis or guarding.  There was no tenderness to palpation over the medial and lateral joint lines or in the popliteal fossa.  Anterior drawer test was negative.  McMurray's test was negative.  Pain was reproduced upon forced extension of the lower leg against resistance.

MRI scans of the right knee in July 2008 revealed mild tricompartmental osteoarthritis; medial and lateral menisci degeneration with no discrete tears; quadriceps tendinosis; minimal patellar tendinosis; small joint effusion; small Baker's cyst with leak; and old strain of the medial collateral ligament and iliotibial band.

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of flexion that meets or approximates the criteria for an increased disability evaluation under Diagnostic Code 5260.  The Veteran's right knee disability has not, at any time, exhibited a compensable degree of motion loss in flexion.  The Board has considered the applicability of Diagnostic Code 5257 and the Veteran's lay reports of instability.  However, physical examination failed to show objective evidence of instability or subluxation, and the Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.

As noted, Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  While the Veteran reported episodes of locking and pain, and MRI scans revealed small joint effusion, no examiner has found evidence of dislocated cartilage or of abnormal movement or locking or guarding of the right knee so as to warrant an increased evaluation.

The July 2008 examiner was able to reproduce pain upon forced extension of the lower leg against resistance.  The Veteran has also reported difficulties with walking and the need of a cane, and MRI scans revealed mild tricompartmental osteoarthritis of the right knee.  The evidence does not reflect, however, that limited flexion or limited extension of the Veteran's right knee at any time met the criteria for a compensable disability rating either under Diagnostic Code 5260, or under Diagnostic Code 5261.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment due to right knee osteoarthritis, based on painful motion. 

Given the findings of the June 2005 and July 2008 examiners, the Board finds that the overall evidence warrants no more than the currently assigned 10 percent disability rating for service-connected residuals of a right knee injury.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260, 5261.

A clear preponderance of the evidence is against an increased disability rating based on functional loss due to pain on use or due to flare-ups, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Neither instability nor limitation of extension, nor dislocated cartilage with frequent episodes of locking have been shown.  The objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating, and the Board concludes that those findings outweigh his lay assertions regarding severity.  

C.  Hypertension

Service connection has been established for hypertension.  The RO has evaluated the Veteran's hypertension as 10 percent disabling under 38 C.F.R. § 4.101, Diagnostic Code 7101.

A 10 percent rating is assigned for essential hypertension when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more or; as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The report of a VA contract examination in July 2009 reflects that the Veteran's blood pressure readings were 150/110 (lying), 160/110 (sitting), and 152/100 (standing).  The Veteran reported that he was taken medication for hypertension.  He also reported that he lacked energy to complete tasks and concentrate, and that he modified his work so that he could work at home on a computer.  An electrocardiogram showing of abnormality was considered clinically insignificant and normal for this Veteran.  Chest X-rays were normal.  Objective findings on examination revealed that the Veteran's heart size was normal; and heart rate, rhythm, and heart sounds were normal.  There was no evidence of hypertensive heart disease, and no evidence of any arteriosclerotic complications of hypertension.  The diagnosis was uncontrolled hypertension.
  
In December 2009, the Veteran's blood pressure reading was 160/110.

Private treatment records show that the Veteran's hypertension was currently stable in January 2010.  His blood pressure reading was 122/80 at that time.  In June 2011, his blood pressure reading was 138/82 (sitting); and in November 2011, his blood pressure reading was 122/72 (sitting).

Based on the foregoing, the Board finds the overall evidence does not reveal that an increased disability rating for hypertension is warranted under Diagnostic Code 7101.  The Veteran has not had any systolic blood pressure readings of 200 or more.  Except for two occasions in July 2009 and in December 2009, all of the diastolic readings have been below 110.  Hence, the evidence does not reveal systolic pressure that is predominantly 200 or more, or diastolic pressure of predominantly 110 or more, to warrant an increased evaluation.

Here, the evidence reflects that the Veteran has taken blood pressure medications for hypertension; and that the symptomatology associated with his hypertension is not more severe than currently rated.

A preponderance of the evidence is against an increased disability rating for hypertension.  Here, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased rating.  Under these circumstances, the Board must conclude that those findings outweigh his lay assertions regarding severity.  

Thus, the weight of the evidence is against an increased disability rating for hypertension.  38 C.F.R. §§ 4.7, 4.21 (2011). 

D.  Adjustment Disorder with Mixed Anxiety and Depressed Mood

Service connection has been established for an adjustment disorder with mixed anxiety and depressed mood.  The RO has evaluated the Veteran's disability as initially 50 percent disability under 38 C.F.R. § 4.130, Diagnostic Code 9440, effective January 2009.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Records reflect that the Veteran underwent a psychological evaluation in July 2008.  At that time he reported that he was unable to work due to his physical and mental health.  Mental status examination reflects that the Veteran's speech was adequate and understandable 100 percent of the time.  He had good eye contact.  His affect was reactive, and had appropriate expressions.  His tone and prevailing mood were anxious and depressed.  The Veteran reported feeling depressed, and normally feeling that way.  He had difficulty falling and staying asleep, and received about two hours of sleep at night.  The Veteran reported crying spells when he was alone, and that he often felt down or depressed.  He reported having some suicidal ideation, but denied having a plan.  The Veteran often felt hopeless, helpless, full of guilt, and worthless.  His energy level was very low, which affected how he got things done.  The Veteran experienced mood swings frequently, and did not have anything he enjoyed.

During the July 2008 psychological evaluation, the Veteran also reported feeling anxious when thinking about the past, and getting easily irritated and angered about anything.  He expressed fears of being closed in, and worried about everything.  He reported hearing noises and voices, and was suspicious of people.  He denied ruminative thoughts, obsessions, or compulsions.  No thought disorder was indicated.  The Veteran was alert and oriented to person, place, and time.  His short-term memory abilities appear intact, and he recalled two out of three words presented to him.  His word knowledge and verbal concepts were intact.  His ability to think abstractly was impaired.  His concentration was okay, and he was able to remain on task.  

In July 2008, the Axis I diagnosis was major depressive disorder, recurrent severe.  The psychologist commented that the Veteran's ability to relate to others may be moderately impaired because he tended to isolate himself and did not socialize with others; and that the Veteran's ability to deal with work-related stress was moderately impaired by his mental health symptoms.  A global assessment of functioning (GAF) score of 45 was assigned.

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the Veteran's medical history and his current psychosocial functional status.  The Veteran reported that he basically does not do anything.  He reported having a contract position, and staying home and reviewing loans; and reported difficulty calculating formulas and staying focused, and receiving bad performance evaluations.  He reported that his contract would not be renewed.

Psychiatric examination in February 2010 revealed that the Veteran's speech and thought process were unremarkable.  His affect was normal.  The Veteran reported problems falling asleep, and that he was always tired.  He reported no hallucinations, no inappropriate behavior, and no obsessive or ritualistic behavior.  The Veteran reported having panic attacks, and getting really nervous and shortness of breath when in front of crowds.  He had no suicidal thoughts and no episodes of violence.  His immediate and recent memory was mildly impaired, and his remote memory was moderately impaired.  

The Axis I diagnosis in February 2010 was an adjustment disorder with mixed anxiety and depressed mood.  The examiner commented that current symptoms were mild to moderate in nature, and did not result in severe problems in functioning.  While an overall GAF score of 45 was assigned, the examiner indicated that the Veteran's GAF score based only on his adjustment disorder was 65.  The examiner also commented that the Veteran's current symptoms were complicated by the presence of a severe psychosocial stressor in the past year.  In addition, the examiner indicated that the Veteran's an adjustment disorder with mixed anxiety and depressed mood was not severe enough to interfere with his occupational and social functioning.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score of 65 assigned indicates some mild symptoms or some difficulty in social, occupational, or school functioning.  An examiner has noted that the Veteran's symptoms do not interfere with his employment, even though the Veteran tended to isolate himself and had difficulty with work-related stress.  It is apparent that the Veteran's anxiety and depression has interfered with his establishing and maintaining effective work and social relationships.

While the July 2008 psychologist assigned a GAF score of 45, which is indicative of serious symptoms, there is no evidence of symptoms such as suicidal ideation or severe obsessional rituals to warrant a higher initial disability rating.  Serious impairment in social or occupational functioning is not demonstrated.

Based on the evidence of record, the Board finds that no more than the currently assigned 50 percent disability rating is warranted for the Veteran's adjustment disorder with mixed anxiety and depressed mood.  The evidence reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships.  There also is evidence of moderate difficulty in occupational functioning. 

Again, the evidence does not reflect that symptoms of the Veteran's adjustment disorder alone are of such severity as to warrant a disability rating in excess of 50 percent.  Significantly, the Veteran has not been found to have occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as obsessional rituals, irrelevant or illogical speech, or near-continuous panic or depression affecting ability to function independently-all symptoms which would warrant a 70 percent disability rating.  Furthermore, the evidence certainly does not demonstrate that his adjustment disorder is manifested by total occupational and social impairment, due to such symptoms as grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent ability to perform activities of daily living, or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.

For the reasons stated above, and given the findings of the July 2008 psychological evaluation and the February 2010 VA examination, the Board concludes that the preponderance is against finding that the Veteran's adjustment disorder was so severe at any time to cause serious impairment in social or occupational functioning.  Hence, the Board finds that the overall evidence does not support a higher initial disability rating for service-connected adjustment disorder with mixed anxiety and depressed mood.  38 C.F.R. § 4.130, Diagnostic Code 9440.

E.  Extraschedular Consideration

As noted above, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

In this case, the Board finds that the schedular evaluations assigned for the Veteran's service-connected post-traumatic headaches, residuals of a right knee injury, hypertension, and adjustment disorder with mixed anxiety and depressed mood, are adequate in this case.  Likewise, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier Effective Date

The Veteran contends, in essence, that he is entitled to an effective date earlier than January 28, 2009, for the grant of service connection for an adjustment disorder with mixed anxiety and depressed mood.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

VA recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant). The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed an informal claim for service connection for depression on July 31, 2008.  The Veteran's attorney submitted a formal claim for service connection for an acquired psychiatric disorder to include depressive disorder and generalized anxiety disorder on January 28, 2009.  Because the Veteran's formal claim was received within one year of receipt of the informal claim, the date of receipt of the Veteran's informal claim is accepted as the date of claim-that is, July 31, 2008.
    
The evidence reflects no request for service connection for an acquired psychiatric disability in any filings prior to that date.  Hence, there is not a single document of record, prior to July 31, 2008, that may be reasonably construed as a claim for service connection for an acquired psychiatric disability.  38 C.F.R. §§ 3.151(a) , 3.155(a).

Since the Veteran's claim for service connection for an acquired psychiatric disability was received in 2008, more than one year following the Veteran's separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim. 38 C.F.R. § 3.400(b)(2) .

In March 2010, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood, evaluated as 50 percent disabling effective January 28, 2009-based on the date of receipt of the formal claim.

As noted above, there was a pending claim prior to January 28, 2009, pursuant to which benefits could be granted.  A subsequent VA examination confirmed the diagnosis of an adjustment disorder with mixed anxiety and depressed mood, and a preponderance of the evidence reflects it was secondary to your service-connected post-traumatic headaches.  Resolving all doubt in the Veteran's favor, the Board finds that an acquired psychiatric disability was present from the date of claim on July 31, 2008.  Hence, the Veteran is entitled to an effective date of July 31, 2008, for the grant of service connection and compensation for an adjustment disorder with mixed anxiety and depressed mood.

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.

IV.  Petitions to Reopen Claims for Service Connection

The RO originally denied service connection for a right ankle disability, for a left ankle sprain, and for residuals of back injury in January 1997.

In a September 2000 decision promulgated by the Board, service connection for disability of each ankle was denied.   

The evidence of record at the time of the last denial of the claims in January 1997 included the Veteran's service treatment records and an October 1996 VA contract examination.  Additional evidence of record at the time of the September 2000 Board decision included an August 1998 VA examination.

While service treatment records show that the Veteran was treated for a left ankle sprain in 1990 in active service, no permanent residual or chronic disability was shown at separation from active service in June 1996 or on subsequent VA examination.  Ankle pain was noted at separation, but there was no treatable cause for the complaints.  VA contract examination in October 1996 diagnosed a history of ankle pain, with history of recurrent ankle sprains and a positive ANA; X-rays revealed no evidence of arthritis.

Likewise, service treatment records show that the Veteran injured his low back in a motor vehicle accident in 1989; and that he was treated subsequently for low back pain.  Service treatment records note a history of low back strain, asymptomatic now, at the time of separation from active service in June 1996.  VA contract examination in October 1996 diagnosed a history of recurrent lumbosacral strain/sprain; X-rays were normal.  There were no postural abnormalities or fixed deformities, and the musculature of the back was symmetrical.

Based on this evidence, the RO concluded in January 1997 that there was no evidence of current disability of either ankle; and no evidence of a current low back disability.

The report of VA examination in August 1998 includes a diagnosis of bilateral ankle pain.  Examination at that time revealed full range of motion of both ankles, with complaints of pain.  X-rays revealed normal ankles.

Based on this evidence, the Board concluded in September 2000 that there was no current disability of either ankle, although there were complaints of ankle pain.

The present claims were initiated by the Veteran in August 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since January 1997 and since September 2000 includes a September 2005 statement from the Veteran's spouse, noting extreme pain in the Veteran's ankles that made it difficult to walk; and private treatment records, dated in August 2008, revealing complaints of chronic low back pain reported as a result of two motor vehicle accidents during active service, and an assessment of low back pain, as well as complaints of diffuse joint pains in both ankles; duplicate service treatment records; and statements by the Veteran in July 2008 of continuing low back pain and ankle pain. 

Much of this evidence, except for duplicate service treatment records, is new; it was not previously of record and is not cumulative. 

The newly submitted evidence is also relevant, and shows a continuity of symptomatology of low back pain and ankle pain since active service.  While the Veteran's statements are not competent to establish a link between his current symptoms and in-service low back pain and ankle pain as documented at separation from active service in June 1996, he is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.   Given the presumed credibility, the additional evidence reveals increased severity of symptoms during active service and a continuity of symptomatology of low back pain and ankle pain post-service; and raises a reasonable possibility of substantiating the claims for service connection.

Hence, the Veteran's application to reopen the claims for service connection for residuals of a back injury and for disabilities of each ankle must be granted. 38 U.S.C.A. § 5108.



ORDER

An initial 30 percent disability rating for post-traumatic headaches, for the period from August 29, 1996, to May 2, 2004, is allowed, subject to the regulations governing the award of monetary benefits.

A 50 percent disability rating for post-traumatic headaches, for the period from May 3, 2004, is allowed, subject to the regulations governing the award of monetary benefits.

A disability evaluation in excess of 10 percent for residuals of a right knee injury is denied.

An increased rating for hypertension is denied.

An initial disability rating in excess of 50 percent for an adjustment disorder with mixed anxiety and depressed mood is denied.

An effective date of July 31, 2008, for the grant of service connection for an adjustment disorder with mixed anxiety and depressed mood is allowed, subject to the regulations governing the award of monetary benefits.

New and material evidence has been submitted to reopen the claims for service connection for disabilities of each ankle.

New and material evidence has been submitted to reopen the claim for service connection for a low back disability.


REMAND

Records

The record reflects that the Veteran recently applied for Social Security disability benefits in 2008.  An attempt should be made to obtain these records, as well as the medical records (other than VA treatment records) relied upon concerning that claim; and associate them with the claims file.

Residuals of Head Injury, other than Post-Traumatic Headaches and
Adjustment Disorder with Mixed Anxiety and Depressed Mood

Records show that the Veteran requested a re-evaluation of his service-connected post-traumatic headaches under the revised Diagnostic Code 8045.  In addition to his migraine headaches and adjustment disorder, he has complained of worsening speech and memory lapses.

The report of a December 2009 VA examination recommends that the Veteran undergo neuropsych testing for his complaint of poor memory.

Under these circumstances, VA cannot re-evaluate the Veteran's post-traumatic headaches under revised Diagnostic Code 8045 without further medical clarification.

Duty to Assist 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disabilities of Each Ankle

The Veteran contends that service connection for disabilities of each ankle is warranted on the basis that he was treated for recurrent ankle sprains and ankle pain during active service; and that he continues to have extreme ankle pain and requires a cane, a brace, or crutches to help him walk.  He is competent to describe his symptoms.

As noted above, service treatment records noted ankle pain at separation, and post-service records include a diagnosis of history of ankle pain and recent lay evidence of continuing ankle pain.  The Veteran's statements, as corroborated by service treatment records, are deemed credible.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has a current disability of each ankle that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Low Back Disability

The Veteran contends that he injured his low back in a motor vehicle accident in 1989 in active service, and was treated for persistent back pain.  

Service treatment records, dated in January 1990, show that the Veteran was treated for persistent low back pain following a motor vehicle accident two months earlier.  X-rays at that time revealed congenital irregularities, and an assessment of musculoskeletal low back pain.  As noted above, a history of low back strain, asymptomatic, was noted at the time of separation from active service in June 1996. The Veteran's statements, as corroborated by service treatment records, are deemed credible.  Moreover, the Veteran has complained of chronic low back pain as a result of the in-service motor vehicle accident.

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current residuals of a back injury that either had their onset during service or are related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

TDIU Benefits 

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for post-traumatic headaches, residuals of a right knee injury, hypertension, and an adjustment disorder with mixed anxiety and depressed mood, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for post-traumatic headaches, now rated as 50 percent disabling; for an adjustment disorder with mixed anxiety and depressed mood, rated as 50 percent disabling; for residuals of a right knee injury, now rated with two separate 10 percent disability ratings; for hypertension, rated as 10 percent disabling; for right and left carpal tunnel syndrome, each rated as 10 percent disabling; and for a left knee disability, for fracture of the right orbital rim, and for a residual back scar-each rated as 0 percent (noncompensable) disabling.  The combined disability rating clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains steady employment.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of the determination which awarded disability benefits to the Veteran and the medical records (other than VA treatment records) used as a basis of the award.

2.  Afford the Veteran a VA examination, for re-evaluation of the service-connected post-traumatic headaches under revised Diagnostic Code 8045.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

All pertinent symptomatology and findings should be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  Neuropsycho testing has been recommended to evaluate complaints of poor memory.

The examiner is asked to specifically address the degree to which the service-connected post-traumatic headaches is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; speech; and consciousness.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral ankle pain, and the likely etiology of the disease or injury. 

For any current disability of each ankle identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the recurrent ankle sprains noted in service treatment records, and the Veteran's claim of continuing ankle pain since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of a low back disability, and the likely etiology of the disease or injury. 

For any current low back disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service-specifically, to include the motor vehicle accident noted in 1989 and follow-up treatment in 1990, and the Veteran's claim of continuing low back pain since then.  

The examiner should reconcile any opinion with the service treatment records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible testimony.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected post-traumatic headaches; adjustment disorder with mixed anxiety and depressed mood; residuals of a right knee injury; hypertension; right and left carpal tunnel syndrome; left knee disability; fracture of the right orbital rim; and residual back scar, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

6.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


